Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 1 of 11




                                                          10/5/20
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 2 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 3 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 4 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 5 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 6 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 7 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 8 of 11




                                   %BWJE'PSDF




                                           EGPSDF!TUFJOTBLTMFHBMDPN
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 9 of 11
Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 10 of 11




                                         Imran Jooma

                                         Chief Executive Officer



       9-9-20




   9/14/20
        Case 1:20-cv-05368-ALC Document 13 Filed 10/05/20 Page 11 of 11




   COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

              THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)     This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42

U.S.C. § 12188;

       2)     The provisions of this Consent Decree shall be binding upon the Parties;

       3)     The Consent Decree complies with the standards set forth in Kozlowski v.

Coughlin, 871 F.2d 241 (2d Cir. 1989).

       4)     This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this Action, nor does it constitute any finding of liability against Defendant;

       5)     The Court’s jurisdiction over this matter shall continue for 36 months; and

       6)     This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been alleged

by Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in

the Complaint.

              NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.

              SO ORDERED:
                  10/5/20                           ___________________________
                                                            U.S.D.J.
